DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of July 14, 2021, to the non-final action mailed April 15, 2021, has been entered. Claims 1 and 3 have been amended, claims 2, 5, 7, and 12 have been cancelled, and no claims have been newly added. Accordingly, claims 1, 3, 4, 6, 8-11, and 13-21 pending.  Claims 9-11 and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1, 3, 4, 6, and 8 are under current examination.
Withdrawn Claim Rejections - 35 USC § 102
	Claim 1 was rejected in the previous Office action mailed April 15, 2021 rejected under 35 U.S.C. 102(a)(1)as being anticipated by Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1).  Applicants’ amendment to claim 1 renders the rejection moot.  Applicants have amended base claim 1 to include the limitations of claims 2, 5 and 7 which were not previously included in the rejection as the limitations were not anticipated by Joeng Won Kim et al.  Accordingly, the rejection is hereby withdrawn.
Withdrawn Claim Rejections - 35 USC § 103


s 7 and 8 were rejected in the previous Office action mailed April 15, 2021 rejected under 35 U.S.C. 103 as being unpatentable over Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1).  Applicant has canceled claim 7 and  amended claim 1 to include the limitations of claims 2, 5 and 7.  All the limitations for claim 1 are not met by Joeng Won Kim et al..  Accordingly the rejection is hereby withdrawn.
Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 4, and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites wherein the first domain comprises: a core comprising polystyrene; and a hydrophilic material coating layer coated on the core.  However, base claim 1 already includes the first domain of polystyrene, wherein hydrophilicitv-inducing group comprises one or more selected from a group consisting of polvtvinyl alcohol), polyvinylpyrrolidone, and poloxamer is covalently bounded on the . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response and Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, 4, 6, and 8  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Joeng Won Kim et al. (“Fabrication and Assembly of Monodisperse Janus Microparticles with controlled Phase and Chemical Anisotropies", April 2015, vol. 19, no 1) and Onishi et al. (Langmuir 2015, 31, 674-678) 
	Regarding claims 1, 3, and 4, Joeng Won Kim discloses a Janus microparticle comprising two distinct phase  wherein one side is polystyrene and the second side is poly(tetradecyl acrylate),  but Joeng Won Kim fails to disclose polyvinyl pyrrolidone the hydrophilicity inducing group covalently bonded to the surface of the polystyrene or the degree of Janusity.
 composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
With respect to the degree of Janusity, although Joeng Won Kim et al. does not specifically  disclose the Janusity,  the Janus particle composition comprising two distinct phase wherein one side is polystyrene and the second side is poly(tetradecyl acrylate) appears to be the same as the prior art, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 6, Onishi discloses wherein the hydrophilic material comprises a silica nanoparticle (page 676, Fig. 4 and column 2 paragraph 3 through the top paragraph of page 677).
	Regarding claim 8, Onishi discloses wherein the diameter of the particle is greater than 1 µm but less than 100 µm (page 676 figure 4).
Regarding claim 8, Joeng Won Kim discloses the claimed Janus particle composition comprising two distinct phase wherein one side is polystyrene and the  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Joeng Won Kim et al. and  Onishi et al. to include a hydrophilicity inducing group PVP, bonding to and coating the polystyrene (abstract and scheme 1) as disclosed by Onishi in the Janus microparticle comprising two distinct phase  wherein one side is polystyrene and the second side is poly(tetradecyl acrylate) of Joeng Won Kim et al.  as a matter of combining prior are elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so in order to stabilize the Janus particle as evidenced by the teachings of Onishi (abstract).  One of ordinary skill in the art would have a reasonable expectation of success as Joeng Won Kim et al. had already disclosed a Janus particle while Onishi provided guidance with respect to coating Janus particles with hydrophilicity inducing groups.  It would have only required reoutine experimentation to modify  the disclosure of Joeng Won Kim et al. to coat the polystyrene phase of the Janus particle with a hydrophilicity inducing group as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to rejection they are addressed as follows: 
Applicant traverses the 103 type rejection arguing that the instant invention with the bonding of the hydrophilicity inducing group to the polystyrene shows a remarkably 
	
	Applicant’s argument concerning the properties of the instantly claimed Janus particle has been fully considered, but not found persuasive.  In the instant specification Applicant compares the instantly claimed particle to an “existing Janus particle”.  However, the specification did not disclose what the “existing Janus particle” is.  Thus the Examiner cannot ascertain if Applicant is comparing the instantly claimed particle to the closest  particle known in the art at the time of filing or if prior art of record provides a particle that is the closest to the prior art for purposes of establishing unexpected superior results.  Pursuant to MPEP 716.02(b)(III) “[e]vidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness”




Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617